Order entered July 31, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00192-CR

                             RITO DUENAS-QUINTERO, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F13-54251-Y

                                             ORDER
        On July 3, 2014, this Court ordered court reporter Sharon Hazlewood to file, within

fifteen days, a supplemental record containing State’s Exhibit no. 3, a CD with photographs. To

date, Ms. Hazlewood has neither filed the exhibit nor communicated with the Court regarding the

status of the exhibit.

        Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file by AUGUST 11, 2014 a supplemental record containing State’s

Exhibit no. 3, a CD with photographs. If Ms. Hazlewood does not file the supplemental record

with the exhibit by the date specified, the Court will order that she not sit as a court reporter until

she has filed the supplemental record in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE